DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10, 22, 23, 25 and 27 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Collins (US 2014/0248621 A1) teaches an exemplary method of determining an immunological phenotype of a plurality of white blood cells in a sample using a microfluidic device (paragraphs [0053], [0102], [0097], [0101], [0130], [0134] and [0140]).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method of determining an immunological phenotype of a plurality of white blood cells in a sample comprising, the method further comprising the steps of:
(d) determining whether or not said cell is immobilized on said first immobilization electrode;
(e) determining a subtype of said cell based on step (d);
(f) moving said droplet comprising said cell, by electromechanical droplet manipulation, from said first immobilization electrode along a channel in a direction based on said subtype of said cell determined in step (d);
(g) determining a final phenotypic subtype of said cell; and
(h) moving said droplet comprising said cell, by electromechanical droplet manipulation, along a channel to a cell collection reservoir based on such final phenotypic subtype of said cell determined in step (g).
Regarding claim 22, the cited prior art neither teaches nor fairly suggests a microfluidic device configured to concurrently identify, from a single sample of white blood cells, two or more cell subtypes selected from CD4 positive alpha beta cells, CD4 positive gamma delta cells, CD8 positive alpha beta cells, CD8 positive gamma delta cells, NK cells, mature B cells, naive B cells, HLA positive cells, HLA-DR positive cells, and dendritic cells,
wherein said microfluidic device further comprises three or more electrodes selected from an electrode comprising immobilized anti-CD45 antibody, an electrode comprising immobilized anti-CD3 antibody, an electrode comprising immobilized anti-CD8 antibody, an electrode comprising immobilized anti-CD4 antibody, an electrode comprising immobilized anti-αβ antibody, an electrode comprising immobilized anti-CD7 antibody, an electrode comprising immobilized anti- CD 123 antibody, an electrode comprising immobilized anti-CD20 antibody, an electrode comprising immobilized anti-CD 14 antibody, an electrode comprising immobilized anti-LgM antibody, an electrode comprising immobilized anti-HLA antibody, and an electrode comprising immobilized anti-HLA-DR antibody,
wherein said microfluidic device comprises a channel network comprising said one or more electrodes, wherein said channel network comprises one or more channels in which sample flows from an upstream portion at a sample reservoir to a downstream portion away from said sample reservoir in a downstream direction,
wherein:
(a) said microfluidic device comprises: an electrode comprising immobilized anti-CD45 antibody; an electrode comprising immobilized anti-CD3 antibody; an electrode comprising immobilized anti-CD8 antibody; an electrode comprising immobilized anti-CD4 antibody; and an electrode comprising immobilized anti-αβ antibody, wherein said electrode comprising immobilized anti-αβ antibody is downstream of said electrode comprising immobilized anti-CD4 antibody, said electrode comprising immobilized anti-CD4 antibody is downstream of said electrode comprising immobilized anti-CD8 antibody, said electrode comprising immobilized anti-CD8 antibody is downstream of said electrode comprising immobilized anti-CD3 antibody, and said electrode comprising immobilized anti- CD3 antibody is downstream of said electrode comprising immobilized anti- CD45 antibody; 
(b) said microfluidic device comprises: an electrode comprising immobilized anti-CD45 antibody; an electrode comprising immobilized anti-CD3 antibody; and an electrode comprising immobilized anti-CD7 antibody, wherein said electrode comprising immobilized anti-CD7 antibody is downstream of said electrode comprising immobilized anti-CD3 antibody, and said electrode comprising immobilized anti-CD3 antibody is downstream of said electrode comprising immobilized anti-CD45 antibody;
(c) said microfluidic device comprises: an electrode comprising immobilized anti-CD45 antibody; an electrode comprising immobilized anti-CD3 antibody: an electrode comprising immobilized anti-CD7 antibody; and an electrode comprising immobilized anti-CD123 antibody, wherein said electrode comprising immobilized anti-CD123 antibody is downstream of said electrode comprising immobilized anti-CD7 antibody, said electrode comprising immobilized anti-CD7 antibody is downstream of said electrode comprising immobilized anti-CD3 antibody, and said electrode comprising immobilized anti-CD3 antibody is downstream of said electrode comprising immobilized anti-CD45 antibody, 
(d) said microfluidic device comprises: an electrode comprising immobilized anti-CD45 antibody; an electrode comprising immobilized anti-CD3 antibody; an electrode comprising immobilized anti-CD7 antibody: an electrode comprising immobilized anti-CD123 antibody; an electrode comprising immobilized anti-CD20 antibody; and an electrode comprising immobilized anti-LgM antibody, 
wherein said electrode comprising immobilized anti-LgM antibody is downstream of said electrode comprising immobilized anti-CD20 antibody, said electrode comprising immobilized anti-CD20 antibody is downstream of said electrode comprising immobilized anti-CD123 antibody, said electrode comprising immobilized anti-CD123 antibody is downstream of said electrode comprising immobilized anti-CD7 antibody, said electrode comprising immobilized anti-CD7 antibody is downstream of said electrode comprising immobilized anti-CD3 antibody, and said electrode comprising immobilized anti-CD3 antibody is downstream of said electrode comprising immobilized anti-CD45 antibody; 
(e) said microfluidic device comprises: an electrode comprising immobilized anti-CD45 antibody; an electrode comprising immobilized anti-CD3 antibody: an electrode comprising immobilized anti-CD7 antibody: an electrode comprising immobilized anti-CD123 antibody: an electrode comprising immobilized anti-CD20 antibody; an electrode comprising immobilized anti-CD14 antibody; and an electrode comprising immobilized anti-HLA antibody, wherein said electrode comprising immobilized anti-HLA antibody is downstream of said electrode comprising immobilized anti-CD 14 antibody, said electrode comprising immobilized anti-CD14 antibody is downstream of said electrode comprising immobilized anti-CD20 antibody, said electrode comprising immobilized anti-CD20 antibody is downstream of said electrode comprising immobilized anti-CD123 antibody, said electrode comprising immobilized anti- CD 123 antibody is downstream of said electrode comprising immobilized anti- CD7 antibody, said electrode comprising immobilized anti-CD7 antibody is downstream of said electrode comprising immobilized anti-CD3 antibody, and said electrode comprising immobilized anti-CD3 antibody is downstream of said electrode comprising immobilized anti-CD45 antibody; or 
(f) said microfluidic device comprises: an electrode comprising immobilized anti-CD45 antibody: an electrode comprising immobilized anti-CD3 antibody; an electrode comprising immobilized anti-CD7 antibody; an electrode comprising immobilized anti-CD123 antibody: an electrode comprising immobilized anti-CD20 antibody; an electrode comprising immobilized anti-CD14 antibody; and an electrode comprising immobilized anti-HLA-DR antibody, wherein said electrode comprising immobilized anti-HLA-DR antibody is downstream of said electrode comprising immobilized anti-CD 14 antibody, said electrode comprising immobilized anti-CD14 antibody is downstream of said electrode comprising immobilized anti-CD20 antibody, said electrode comprising immobilized anti-CD20 antibody is downstream of said electrode comprising immobilized anti-CD123 antibody, said electrode comprising immobilized anti-CD 123 antibody is downstream of said electrode comprising immobilized anti- CD7 antibody, said electrode comprising immobilized anti-CD7 antibody is downstream of said electrode comprising immobilized anti-CD3 antibody, and said electrode comprising immobilized anti-CD3 antibody is downstream of said electrode comprising immobilized anti-CD45 antibody.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796